Citation Nr: 0323234	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  91-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from March 1977 to September 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1989 RO decision which denied an increase in a 
30 percent rating for schizophrenia. In August 1991 and 
October 1996, the Board remanded this claim to the RO for 
additional evidentiary development.  


REMAND

The most recent VA psychiatric examination for compensation 
purposes was conducted in January 1998.  In October-November 
1998, the veteran was hospitalized for psychiatric treatment 
at a VA Medical Center (VAMC).  Apparently there has been 
ongoing psychiatric treatment since then (over a period of 
about 5 years), but the RO did not bother to get the related 
medical records.  In September 2002, the RO issued a 
supplemental statement of the case.  In an October 2002 
written response, the veteran requested that the RO obtain 
his ongoing treatment records from 1999 to the present from 
the VAMC in San Juan.  He also indicated that within the past 
year he had a mental examination for the Social Security 
Administration (SSA), and he asked that the RO obtain that 
examination.  (The file shows that in a decision in early 
1995 the veteran was awarded SSA disability benefits, and in 
his 1999 statement he apparently refers to an SSA review 
examination.)  

There is a further VA duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Under the circumstances of this 
case, this includes obtaining the VA and SSA records 
mentioned by the veteran, and providing him with a current 
examination.  Accordingly, the case is remanded to the RO for 
the following action:

1.  The RO should obtain copies of all of 
the veteran's VA inpatient and outpatient 
psychiatric treatment records, dated 
since 1998, from the VAMC in San Juan.  
The RO should also ask the veteran if he 
has received psychiatric treatment from 
other sources since 1998, and if he has, 
the RO should obtain copies of the 
related medical records.

2.  The RO should contact the SSA and 
obtain copies of all of the veteran's 
medical records considered by the SSA, 
and copies of related SSA decisions, from 
after the 1995 award of SSA disability 
benefits (e.g., obtain the mental 
examination which was conducted in or 
about 1999 for SSA disability review 
purposes).

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to assess the severity of his 
schizophrenia.  The claims folder should 
be provided to and reviewed by the 
doctor.  All signs and symptoms necessary 
for rating the condition should be 
reported.  The VA examiner should assess 
the degree of occupational and social 
impairment due solely to the psychiatric 
condition; a Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

4.  Thereafter, the RO should review the 
claim for an increased rating for 
schizophrenia.  If the claim is denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


